Case: 11-50731       Document: 00511835116         Page: 1     Date Filed: 04/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 25, 2012
                                     No. 11-50731
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

DOUGLAS CRAIG TYLER,

                                                  Defendant-Appellant.




                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:10-CR-298-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Douglas Tyler has moved for leave to


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50731    Document: 00511835116      Page: 2   Date Filed: 04/25/2012

                                  No. 11-50731

withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Tyler has
filed a response.
      The record is insufficiently developed to allow consideration of Tyler’s
claim of ineffective assistance of counsel; such a claim generally “cannot be
resolved on direct appeal when the claim has not been raised before the district
court since no opportunity existed to develop the record on the merits of the alle-
gations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (inter-
nal quotation marks and citation omitted). We have reviewed counsel’s brief and
the relevant portions of the record reflected therein and Tyler’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review.
      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Tyler’s request for appointment of substitute counsel is
DENIED. Cf. United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). His
motion for leave to file a supplemental response is GRANTED.




                                        2